—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner commenced this CPLR article 78 proceeding to challenge the determination, following a fair hearing, suspending his public assistance benefits for 90 days as a result of his willful failure to comply with the minimum monthly attendance requirements of a work experience program. The determination is supported by substantial evidence (see, Matter of LaSalle v Wing, 256 AD2d 1243 [decided herewith]; Matter of Perry v Wing, 242 AD2d 964; Matter of Allen v Dowling, 214 AD2d 446, 447). The 90% compliance rate set by the Jefferson County Department of Social Services is not arbitrary and capricious. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Jefferson County, Gilbert, J.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Balio, JJ.